Case: 14-60715      Document: 00513050495         Page: 1    Date Filed: 05/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60715
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 20, 2015
GURVINDER SINGH,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 292 076


Before SMITH, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Gurvinder Singh petitions for review of the Board of Immigration
Appeals’s (BIA) order denying his motion to reconsider. Singh contends that
the BIA failed to construe his motion to reconsider as a motion to reopen based
on ineffective assistance of counsel and erred in concluding that his motion was
untimely and number-barred. The respondent moves for summary disposition
of the petition for review in lieu of filing a brief.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60715    Document: 00513050495     Page: 2   Date Filed: 05/20/2015


                                 No. 14-60715

      The BIA construed Singh’s motion as, in part, a motion to reopen. An
alien may file only one motion to reopen.          8 U.S.C. § 1229a(c)(7)(A);
8 C.F.R. § 1003.2(c)(2). The motion at issue is Singh’s third motion to reopen.
The exception to the numerical restriction for a motion to reopen an order
entered in absentia or in removal proceedings is not applicable to his motion
to reopen. See §§ 1003.2(c)(3); § 1003.23(b)(4)(ii). Thus, the BIA did not abuse
its discretion in denying the motion as number-barred. See Zhao v. Gonzales,
404 F.3d 295, 303 (5th Cir. 2005).
      Singh’s petition for review is DENIED. The respondent’s motion for
summary disposition of the petition for review in lieu of filing a brief is
GRANTED.




                                       2